DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
It is noted that the 03/30/2020 preliminary amendments to the claims are not in proper form.  Claims were amended without underlines, brackets or strikethroughs.  Since this is a preliminary amendment, Examiner is making an exception and exercising discretion to enter this amendment even with the presence of these deficiencies in order to compact prosecution.  Examiner notes that if Applicant does not use the proper form of underlines, brackets and/or strikethroughs in future amendments, they are not likely to be entered.  Using proper claim amendment form maintains a clear record as to what is being added or subtracted from the claim language.

Claim Objections
Claim 1 is objected to because of the following informalities: In the second paragraph after the preamble, “at least one artifacts” is recited which is grammatically incorrect.  In the third paragraph after the preamble, “at least one a biological” is recited which is grammatically incorrect. Appropriate correction is required.

Claims 5 and 8 are objected to because of the following informalities: The claims recites “at least one a personal digital assistant” which is grammatically incorrect.  Appropriate correction is required.

Claim 6-8 are objected to because of the following informalities: The claims recite “at least one a subscribing human” which is grammatically incorrect.  Appropriate correction is required.

Claims 9 and 14 are objected to because of the following informalities: The claims repeatedly recite “at least one a” and “at least one the” which are grammatically incorrect.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: In the second paragraph after the preamble, “1Nith” is recited which is grammatically incorrect.  In the third paragraph after the preamble, the claim recites “at least .  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: The claim recites “at least one a fusion reactor” which is grammatically incorrect.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: The claim recites “at least one a human biological” which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-3 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to Claims 2-3 and 11 do not refer to claims previously set forth.  Instead, claims 2-3 and 11 refer to subsequent claims, which is prohibited.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) providing and operating a business architecture, which are methods of organizing human activity and/or a mental processes (MPEP 2106.04(a)(2)). This judicial exception is not integrated into a practical application because, while claim 4 “incorporates at least one quantum computing, quantum safe cryptography, lattice cryptography, and 5G telecommunications technology,” this does not add a meaningful limitation to the method as they are insignificant extra-solution activity and/or field of use.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of insignificant 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joffe et al. (US 2003/0233250).

Regarding claim 1, Joffe discloses:
An enterprise method comprising: 
providing a business architecture for transitioning, constructing, and maintaining a subscribing human as a supplementary human-like self-reliant entity (Joffe: Fig 3; In box 306, data is collected from box 314, patient user, as part of a network to manage and interpret the user patient’s biological data; abstract); 

operating said business architecture to assist said subscribing humans in translating at least one of said artifacts into at least one a biological, biomechatronic and mechatronic system that is a human-like self-reliant entity (Joffe: [0011]; comparing indicator with a health condition; selecting an indicator to characterize the patient's health condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joffe et al. (US 2003/0233250) in view of Robin et al. (US 2005/0114829).

Regarding claim 4,
Joffe teaches:


Joffe fails to teach:
that incorporates at least one quantum computing, quantum safe cryptography, lattice cryptography, and 5G telecommunications technology.

Robin teaches:
that incorporates at least one quantum computing (Robin: [0086]: quantum computing), quantum safe cryptography, lattice cryptography, and 5G telecommunications technology.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Robin with Joffe.  Using quantum computing, as in Robin, would benefit the Joffe teachings by enhancing computing abilities.  Additionally, this is the application of a known technique, using quantum computing, to a known device ready for improvement, the Joffe device, to yield predictable results.

Double Patenting
Claims 15-16 and 18-19 of this application is patentably indistinct from claims 15-16 and 18-19 of Application No. 17/069,542. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 8-9 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-9 and 14 of copending Application No. 17/069,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  Claims 1, 3-4 and 8 of the reference application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 5-7, 10, 13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488